Case: 20-40498      Document: 00516541803         Page: 1    Date Filed: 11/10/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       November 10, 2022
                                   No. 20-40498                           Lyle W. Cayce
                                                                               Clerk

   Demetrius Sherman Joseph, Sr.,

                                                            Plaintiff—Appellant,

                                       versus

   William R. Jefferson, Jr.; Christopher A. Wood;
   Annuncia Wright; Mark A. Callahan; Francisco Garcia;
   Brandon Howard,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:17-CV-235


   Before Stewart, Willett, and Oldham, Circuit Judges.
   Per Curiam:*
          Demetrius Sherman Joseph, Sr., an inmate in custody of the Texas
   Department of Criminal Justice (“TDCJ”), brought this 42 U.S.C. § 1983
   suit against several prison officers alleging they used excessive force against



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40498       Document: 00516541803          Page: 2    Date Filed: 11/10/2022




                                     No. 20-40498


   him. He also brought claims against a nurse at the University of Texas
   Medical Branch at Galveston alleging that she failed to provide adequate
   medical treatment. The district court severed the excessive force claims
   against the officers into a separate action and granted the nurse’s motion for
   summary judgment. For the following reasons, we affirm.
                     I. Factual & Procedural Background
          Joseph alleges that several TDCJ officers used excessive force against
   him during incidents that took place in February 2017. According to Joseph,
   the first incident took place on February 14 while he was waiting for a
   physical. He alleges that, while seated in a chair, he got into an argument and
   subsequent altercation with officer William R. Jefferson, Jr., who punched
   him in the head, ear, neck, side, and cheek. He further alleges that officers
   Donnell D. Franklin and Christopher A. Wood then held him down, kicked
   and punched him, and slammed him to the floor. As a result, he claims that
   he suffered bruises and contusions, lacerations, and aggravation of an existing
   back condition.
          After the incident, licensed vocational nurse Annuncia Wright
   attended to Joseph. Joseph alleges that Wright failed to examine his back for
   injuries, concealed his injuries to protect the officers, failed to prescribe him
   pain medication, failed to refer him for follow-up treatment, and failed to
   properly document his injuries. Wright’s medical charts, on the other hand,
   indicate that she documented her treatment of Joseph, recorded his
   complaints of pain, observed no visible injuries or signs of respiratory
   distress, and concluded that no further treatment was necessary.
          Joseph further alleges that he was assaulted for a second time later that
   day in his cell by officers Jefferson and Mark A. Callahan. He alleges that the
   two officers kicked him on the ground and then dragged him to a bunk. From
   there, he claims that Jefferson punched, kicked, and stomped him on his




                                          2
Case: 20-40498        Document: 00516541803          Page: 3   Date Filed: 11/10/2022




                                      No. 20-40498


   back, side, head, and legs. Joseph complains that this incident was not
   reported, and that Wright did not examine him until two weeks later. Joseph
   avers that when Wright did examine him, she downplayed his injuries and
   failed to examine his back, though she referred him to a medical provider.
             Joseph also alleges that he was sprayed with chemical agents the
   following morning. Wright attended to Joseph after this incident, took his
   vital signs, visually inspected him for injuries, documented his complaints,
   and noted no visible injuries but that he appeared to be in respiratory distress.
   Due to his respiratory distress, she directed security to take him for further
   medical evaluation.
             Two days later, Joseph was seen by licensed practical nurse Kathryn
   Claud for the reported use of force incident that occurred on February 14.
   Claud observed small scrapes on his wrists, a small scrape on the back of his
   head, as well as redness, heat, and swelling on a surgical scar on Joseph’s
   back. She then consulted with a doctor who ordered an x-ray of his lower back
   and Tylenol for pain. The x-ray showed no abnormalities and that the
   hardware in Joseph’s back was intact.
             Finally, Joseph appears to allege that he was subjected to a third use
   of force on February 28 that was never reported. The record indicates that
   Wright examined him on his day. She noted in his medical chart that he had
   no visible new injuries or respiratory distress but that he had complained of
   backpain and had been x-rayed.
             In June 2017, Joseph filed a pro se complaint under 42 U.S.C. § 1983
   alleging that the TDCJ officers’ conduct constituted excessive force and that
   Wright failed to provide adequate medical treatment in violation of his
   constitutional rights. He sought declaratory, injunctive, and compensatory
   relief.




                                            3
Case: 20-40498     Document: 00516541803           Page: 4   Date Filed: 11/10/2022




                                    No. 20-40498


          Wright moved for summary judgment, arguing that the Eleventh
   Amendment barred Joseph’s claims for monetary damages against her in her
   official capacity and that she was entitled to qualified immunity. The
   magistrate judge agreed that Wright was entitled to qualified immunity and
   recommended granting her motion for summary judgment. Joseph objected
   to the magistrate judge’s recommendation. The district court then severed
   the excessive force claims into a separate action and adopted the magistrate
   judge’s recommendation to grant summary judgment in favor of Wright on
   Joseph’s claims against her. Joseph appealed.
                          II. STANDARD OF REVIEW
          As a preliminary matter, we note that the district court severed the
   excessive force claims against Jefferson, Wood, Callahan, Garcia, and
   Howard into a separate action. “Severance under Rule 21 creates two
   separate actions or suits where previously there was but one. Where a single
   claim is severed out of a suit, it proceeds as a discrete, independent action,
   and a court may render a final, appealable judgment in either one of the
   resulting two actions[.]” United States v. O’Neil, 709 F.2d 361, 368 (5th Cir.
   1983). Accordingly, before this court is only Joseph’s appeal of the district
   court’s grant of summary judgment in favor of Wright on grounds of qualified
   immunity. Since final judgment was entered on those claims, we conclude
   that we have jurisdiction to review that order.
          We review the district court’s grant of summary judgment de novo,
   applying the same standard as the district court. Caldwell v. KHOU-TV, 850
   F.3d 237, 241 (5th Cir. 2017). Summary judgment is appropriate “if the
   movant shows that there is no genuine dispute as to any material fact and the
   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
   A fact is material if it could “affect the outcome of the suit under the
   governing law[.]” Anderson v. Liberty Lobby, 477 U.S. 242, 248 (1986). A




                                         4
Case: 20-40498      Document: 00516541803           Page: 5    Date Filed: 11/10/2022




                                     No. 20-40498


   dispute is genuine “if the evidence is such that a reasonable jury could return
   a verdict for the nonmoving party.” Id. We view all evidence “in the light
   most favorable to the nonmoving party and draw[] all reasonable inferences
   in that party’s favor.” Kariuki v. Tarango, 709 F.3d 495, 501 (5th Cir. 2013).
   “[C]onclusional allegations and unsubstantiated assertions may not be relied
   on as evidence by the nonmoving party.” Carnaby v. City of Houston, 636 F.3d
   183, 187 (5th Cir. 2011); see also Celotex Corp. v. Catrett, 477 U.S. 317, 324
   (1986). “A panel may affirm summary judgment on any ground supported by
   the record, even if it is different from that relied on by the district court.”
   Reed v. Neopost USA, Inc., 701 F.3d 434, 438 (5th Cir. 2012) (internal
   quotation marks and citation omitted).
                                III. DISCUSSION
          When a government official performs discretionary functions, they
   are generally shielded from civil liability if “their conduct does not violate
   clearly established statutory or constitutional rights of which a reasonable
   person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).
   Under the test for qualified immunity, we ask “(1) whether the plaintiff has
   alleged a violation of a clearly established constitutional right; and (2) if so,
   whether the defendant’s conduct was objectively unreasonable in the light of
   the clearly established law at the time of the incident.” Domino v. Tex. Dept.
   of Crim. Justice, 239 F.3d 752, 755 (5th Cir. 2001) (quoting Hare v. City of
   Corinth, 135 F.3d 320, 325 (5th Cir. 1998) (en banc)).
          The Eighth Amendment “impos[es] a duty on prison officials to
   ‘ensure that inmates receive adequate . . . medical care.’” Easter v. Powell,
   467 F.3d 459, 463 (5th Cir. 2006) (quoting Farmer v. Brennan, 511 U.S. 825,
   832 (1994)). A prison official violates this duty when his or her “conduct
   demonstrates deliberate indifference to a prisoner’s serious medical needs,




                                           5
Case: 20-40498      Document: 00516541803          Page: 6   Date Filed: 11/10/2022




                                    No. 20-40498


   constituting an ‘unnecessary and wanton infliction of pain.’” Id. (quoting
   Wilson v. Seiter, 501 U.S. 294, 297 (1991)).
          To prevail on his claim of deliberate indifference, Joseph must show
   that Wright had actual knowledge of a substantial risk of harm and
   disregarded that risk. See id. He cannot do so.
          We begin with Joseph’s argument that Wright was deliberately
   indifferent because she delayed providing him medical treatment. A delay
   will constitute an Eighth Amendment violation “if there has been deliberate
   indifference [that] results in substantial harm.” Easter, 467 F.3d at 463.
   According to Joseph, Wright did not see him for two weeks after the second
   use of force incident that took place on February 14. The record evidence,
   however, reveals that Wright attended to Joseph the following day (February
   15) after he alleged that he was sprayed with chemicals and another nurse
   attended to him two days later (February 17). During Wright’s examination
   of Joseph on the 15th, she took his vital signs, visually inspected him for
   injuries, documented his complaints, and noted no visible injuries. She
   observed that he appeared to be in respiratory distress, however, so she sent
   him for further medical evaluation. When Joseph was seen by the second
   nurse on February 17, she confirmed in her records that he only had a few
   small scrapes on his wrists and head with some swelling on the surgical scar
   on his back. He was prescribed Tylenol and a subsequent x-ray of his back
   showed no abnormalities. These records rebut Joseph’s argument that
   Wright was deliberately indifferent by delaying medical treatment. See
   Banuelos v. McFarland, 41 F.3d 232, 235 (5th Cir. 1995) (“Medical records of
   sick calls, examinations, diagnoses, and medications may rebut an inmate’s
   allegations of deliberate indifference.”).
          We next turn to Joseph’s argument that Wright was deliberately
   indifferent by failing to examine his back and prescribe him pain medication.




                                          6
Case: 20-40498      Document: 00516541803          Page: 7    Date Filed: 11/10/2022




                                    No. 20-40498


   Wright’s motion for summary judgment included the medical records from
   the three times she saw Joseph. During those interactions, she noted Joseph’s
   complaints, examined him for injuries, and provided her assessment.
   According to Wright’s notes, she often observed no visible injuries or signs
   of respiratory distress. On at least two occasions, however, she referred him
   for further medical evaluation after determining that it was warranted.
   Consequently, these records also rebut Joseph’s argument that Wright was
   deliberately indifferent by declining to further examine his back or prescribe
   him pain medication. See Banuelos, 41 F.3d at 235.
          Based on this evidence, Joseph has failed to show that Wright was
   deliberately indifferent to his serious medical needs. Instead, the competent
   summary judgment evidence shows that Wright evaluated Joseph and
   provided an assessment that she determined to be appropriate. Though
   Joseph disagrees with Wright’s decision not to further examine his back or
   prescribe him pain medication, his mere disagreement with her treatment
   decisions does not rise to the level of a constitutional violation. See Stewart
   v. Murphy, 174 F.3d 530, 537 (5th Cir. 1999) (“Disagreement with medical
   treatment does not state a claim for Eighth Amendment indifference to
   medical needs.”). Because Joseph has failed to show that Wright was
   deliberately indifferent to his medical needs, he has not shown a
   constitutional violation took place. Accordingly, the district court did not err
   in holding that Wright was entitled to qualified immunity. See Domino, 239
   F.3d at 755.
                                IV. CONCLUSION
          The district court’s summary and final judgments in favor of Wright
   are AFFIRMED. All pending motions are DENIED.




                                          7